Citation Nr: 1523992	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the right knee prior to October 11, 2011.

2.  Entitlement to a rating in excess of 20 percent for DJD of the left knee prior to November 13, 2012.

3.  Entitlement to a rating for right knee total replacement in excess of 30 percent prior to November 26, 2013, and 60 percent thereafter.

4.  Entitlement to a rating for left knee post prosthetic replacement in excess of 60 percent after January 2, 2014.

5.  Entitlement to a compensable rating for plantar wart of the right foot.

6.  Entitlement to service connection for arthritis of the back, including as secondary to service-connected bilateral knee disabilities.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression with anxiety disorder, and if so, whether service connection may be granted.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection may be granted.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to April 1993, including service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran in a lay submission received in January 2014 in which she stated, "I am requesting for unemployability."  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to a rating in excess of 20 percent for DJD of the right knee prior to October 11, 2011.

2.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to a rating in excess of 20 percent for DJD of the left knee prior to November 13, 2012.

3.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to a rating for right knee total replacement in excess of 30 percent prior to November 26, 2013, and 60 percent thereafter.

4.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to a rating for left knee post prosthetic replacement in excess of 60 percent after January 2, 2014.

5.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to a compensable rating for plantar wart of the right foot.

6.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of entitlement to service connection for arthritis of the back, including as secondary to service-connected bilateral knee disabilities.

7.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression with anxiety disorder, and if so, whether service connection may be granted.

8.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted.

9.  On May 27, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 20 percent for DJD of the right knee prior to October 11, 2011, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 20 percent for DJD of the left knee prior to November 13, 2012, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating for right knee total replacement in excess of 30 percent prior to November 26, 2013, and 60 percent thereafter, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to a rating for left knee post prosthetic replacement in excess of 60 percent after January 2, 2014, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable rating for plantar wart of the right foot by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for arthritis of the back, including as secondary to service-connected bilateral knee disabilities, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression with anxiety disorder, and if so, whether service connection may be granted, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

8.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

9.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted, by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a signed statement from the Veteran's representative, received by the Board on May 27, 2015, the Veteran withdrew the appeal of the issues of entitlement to 1) higher ratings for: DJD of the right knee, DJD of the left knee, right knee total replacement, left knee post prosthetic replacement, and plantar wart of the right foot; 2) entitlement to service connection for arthritis of the back; and 3) whether new and material evidence has been submitted to reopen claims of entitlement to service connection for depression with anxiety disorder, tinnitus, and bilateral hearing loss, and if so, whether service connection may be granted.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 20 percent for DJD of the right knee prior to October 11, 2011, is dismissed.

The appeal of the issue of entitlement to a rating in excess of 20 percent for DJD of the left knee prior to November 13, 2012, is dismissed.

The appeal of the issue of entitlement to a rating for right knee total replacement in excess of 30 percent prior to November 26, 2013, and 60 percent thereafter, is dismissed.

The appeal of the issue of entitlement to a rating for left knee post prosthetic replacement in excess of 60 percent after January 2, 2014, is dismissed.

The appeal of the issue of entitlement to a compensable rating for plantar wart of the right foot is dismissed.

The appeal of the issue of entitlement to service connection for arthritis of the back, including as secondary to service-connected bilateral knee disabilities, is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for depression with anxiety disorder, and if so, whether service connection may be granted, is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection may be granted, is dismissed.

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection may be granted, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


